ACCEPTED
                                                                                                                                             01-15-01031-CV
                                                                                                                                  FIRST COURT OF APPEALS
                                                                                                                                          HOUSTON, TEXAS
Appellate Docket Number: 01-15-01031-CV                                                                                                12/10/2015 2:01:04 PM
                                                                                                                                       CHRISTOPHER PRINE
                                                                                                                                                      CLERK
Appellate Case Style:            Erica Davenport
                            Vs. Chris Davenport

Companion Case No.:                                                                                                  FILED IN
                                                                                                              1st COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                              12/10/2015 2:01:04 PM
                                                                                                              CHRISTOPHER A. PRINE
Amended/corrected statement:                           DOCKETING STATEMENT (Civil)                                     Clerk
                                                 Appellate Court: TrMargt7MINEIM
                                           (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I.   Appellant                                                                H.   Appellant Attorney(s)
       Person    ❑ Organization (choose one)                                  Z Lead Attorney
                                                                              First Name:                       101111111111111
First Name:         Erica                                                     Middle Name: 11111111111111111611    1.111.
Middle Name:                                                                  Last Name: 1111111111111111111116fithaillill
Last Name:   Davenport                                                        Suffix:
Suffix:                                                                       Law Firm Name:
Pro Se: 0                                                                     Address 1:
                                                                              Address 2:
                                                                              City:
                                                                              State:                                  Zip+4:
                                                                              Telephone:                                   ext.
                                                                              Fax:
                                                                              Email:
                                                                              SBN:
III.    Appellee
          ❑
Z Person Organization (choose one)                                                  Lead Attorney
                                                                              First Name:
First Name:                                                                   Middle Name:
Middle Name:                                                                  Last Name:
Last Name:                                                                    Suffix:
Suffix:                                                                       Law Firm Name:
Pro Se:                                                                       Address 1:
                                                                             Address 2:
                                                                             City:
                                                                             State:                                   Zip+4:
                                                                             Telephone:                                    ext.
                                                                             Fax:
                                                                             Email:
                                                                             SBN:
                                                                   Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): SAPCR (Suit Affecting Parent Child Relations

Date order or judgment signed: N,Q,ninber 17, 2015                           Type of judgment:         Jury Trial
Date notice of appeal filed in trial court: Ngymker.J.A2915 MUM
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: ❑ Yes ' No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):               ❑ Yes ► No
If es, 'lease s .eci    statuto or other basis on which a' .eal is accelerated:

Parental Termination or Child Protection? (See TRAP 28.4):              ❑ Yes       ■ No
Permissive? (See TRAP 28.3):                     ❑ Yes 0 No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                         ❑ Yes $2 No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:                 ❑ Yes      ►   No
If yes, please specify statutory or other basis for such status:

Does this case involve an amount under $100,000?           ■     Yes    ► , No
Judgment or order disposes of all parties and issues:      'I Yes ❑ No
Appeal from final judgment:                                      Yes    ■ No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                 ❑ Yes Q No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                ❑ Yes       ■   No                If yes, date filed:                 Mal
Motion to Modify Judgment:           ❑ Yes       ❑ No                  If yes, date filed: isti,..         Mil
Request for Findings of Fact                 Yes ❑ No                  If yes, date filed:       tember 3, 21111.
and Conclusions of Law:
Motion to Reinstate:
                                     ❑ Yes       ■   No                If yes, date filed:                      MI
                                             Yes ❑ No                  If yes, date filed:
Motion under TROP 306a:
                                     ❑
                                                                                                                MI

Other:                               ❑ Yes ❑ No
                                        IMPIRMIWIMPAIL.Nr
If other, please specify:

VII. Indigency Of Party: (Attach file= rett
                                        i                                                            motion if filed.)

Affidavit filed in trial court:     ❑ Yes        ■   No            If yes, date filed: III

Contest filed in trial court:       ❑ Yes       ❑ No               If yes, date filed:
                                         .
Date ruling on contest due:

Ruling on contest: ❑ Sustained               ❑ Overruled           Date of ruling:

                                                                       Page 2 of 7
Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?      D Yes „I No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court: 306                                                           Clerk's Record:
County: Galveston                                                    Trial Court Clerk:        District ❑ County
Trial Court Docket Number (Cause No.): 09-FD-1574                    Was clerk's record requested?         0 Yes   ❑ No
                                                                     If yes, date requested:
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:
First Name:       AgAIMIONNIMININIM Were payment arrangements made with clerk?
Middle Name:                                                               Yes ❑ No ❑ lndigent
Last Name:
                                                                     (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         600 59th Street
Address 2 :        suiteAri                                MIN
City:
State:                                 Zip + 4:
Telephone:     WIEfatt                   ext.
Fax: 409-765-2936 :ma
Email: jaclyn.cobb-chavez@gaiieiton.tx.us



Reporter's or Recorder's Record:
Is there a reporter's record?              Yes ❑ No
Was reporter's record requested?           Yes    ❑   No

Was there a reporter's record electronically recorded? E} Yes ❑ No
If yes, date requested:   -tliatiAltil.
If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? Yes ❑ No ❑ ndigent




                                                              Page 3 of 7
► r Court Reporter                        • Court Recorder
A Official                               ❑ Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:                                Zip + 4:
Telephone:                              ext.
Fax:
Email:



Supersedeas bond filed: ❑ Yes       0 No         If yes, date filed:

Will file:   ■ Yes   ❑ No




Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?         C'A Yes ❑ No
If yes, briefly state the basis for your request: Temporary Orders for payment of appellate attorney fees and costs.


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, llth, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                        4 Yes ❑ No
If no, please specify:
Has the case been through an ADR procedure?           r4Yes     ❑      No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          CI Pre-Trial       ❑ Post-Trial    ■   Other
If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Whether the court rendered judgment 8/17/2015, effect of Court Order 11/17/2015, the amount of child support, possession order and court's reduction
of attorney fees.
How was the case disposed of?        Trial                                     ..,t_
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Erica Davenport appointed JMC,
                                                                                             attorney fees trial 35k; appeal 100,000
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 4 of 7
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     ❑ Yes Z No
Does judgment have language that one or more parties "take nothing"?         ❑ Yes      No
Does judgment have a Mother Hubbard clause? Yes            ❑ No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):     ❑ 1 ❑ 2            3 0 4 0 5
Please make my answer to the preceding questions known to other parties in this case.             Yes ❑ No
Can the parties agree on an appellate mediator? ❑ Yes      41 No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                     Fax                        Email
                                1111116101111
Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial Court:


  Style:
     Vs.




                                                               Page 5 of 7
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org . If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listsery to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                     Yes ❑ No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? N Yes ❑ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of lndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             ❑ Yes ❑ No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspelihs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 1 -.] Yes ❑ No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org . Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature f         I (or pro se party)                                                   Date:             IRM1111111111111

Printed Name:                                                                             State Bar No.:



Electronic Signature:
    (Optional)




                                                                Page 6 of 7
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's   order or judgment as follows on


Signature of counsel (or pro se party)                                    Electronic Signature:
                                                                                (Optional)

                                                                            State Bar No.:
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney

Please enter the following for each person served:

Date Served:
Manner Served:
First Name:
Middle Name:
Last Name:
Suffix:    ■
Law Firm Name:
Address 1:
Address 2:
City:              10111111111. -
State                                    Zip-4:   QV
 Telephone:                           ext.
Fax:
Email:
If Attorney, Representing Party's Name:




                                                                Page 7 of 7